

TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”) is made and entered into as of
October 14, 2020 (the “Effective Date”) by and between Tractor Supply Company, a
Delaware corporation (the “Company”), and Benjamin F. Parrish, Jr.
(“Executive”). The Company and Executive are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
WITNESSETH:
WHEREAS, Executive serves as Executive Vice President – General Counsel and
Corporate Secretary of the Company;
WHEREAS, Executive has notified the Company of his intention to retire as
Executive Vice President – General Counsel and Corporate Secretary and assist in
the orderly transition of his duties to his successor;
WHEREAS, Executive agrees to continue to serve, as requested by the Company as
Executive Vice President – General Counsel and Corporate Secretary until the
first date of employment of his successor;
WHEREAS, Executive agrees to assist in the orderly transition of duties to his
successor on a full-time basis for up to thirty (30) calendar days following the
first day of employment of his successor (the “Initial Transition Period”);
WHEREAS, Executive agrees, as requested by the Company, to continue to assist in
the orderly transition of duties to his successor after the Initial Transition
Period, on an as-needed basis until the later of March 31, 2021 or ninety days
following the Initial Transition Period (the “Additional Transition Period”);
and
WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
SECTION 1
DUTIES AND RESPONSIBILITIES


1.1Transition Services.
(a)From the date hereof until the first date of employment of his successor, as
requested by the Company, Executive shall continue to serve as Executive Vice
President – General Counsel and Corporate Secretary, and during the Initial
Transition Period and any Additional Transition Period shall assist the Company
in the transition of the responsibilities of his position to his successor.
Executive’s employment shall terminate at the end of any Additional Transition
Period, and in the event that there is no Additional Transition Period
1



--------------------------------------------------------------------------------



requested by the Company, Executive’s employment shall terminate at the end of
the Initial Transition Period (such date of termination shall be referred to
herein as the “Employment Termination Date”).
(b)In no event will the Employment Termination Date be after May 31, 2021.
(c)For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the Parties reasonably anticipate that Executive’s separation from
service shall occur as of the Employment Termination Date, as such term is
defined in Section 1.409A-1(h) of the Treasury Regulations.
1.2Compliance with Law and Standards. Executive shall at all times comply with
all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of the Company of which Executive has knowledge.


1.3Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of his work for the Company, including
past employment and with respect to the services to be provided hereunder
(collectively, the “Work Product”), will belong exclusively to the Company and
will, to the extent possible, be considered a work made by Executive for hire
for the Company within the meaning of Title 17 of the United States Code. To the
extent the Work Product may not be considered work made by Executive for hire
for the Company, Executive agrees to assign, and automatically assign at the
time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest Executive may have in such Work
Product to the Company. Upon the request of the Company, Executive will take
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment.
Executive represents that he is not bound by, and covenants that he will not
enter into, any agreements, either written or oral, which are in conflict with
this Agreement. For purposes of this Section 1.3, the term “Company” also will
include any existing or future affiliates of the Company.


SECTION 2
COMPENSATION


2.1Base Salary. Until the end of the Initial Transition Period, Executive shall
continue to receive his base salary that was in effect on the date of this
Agreement. Executive shall be paid a base salary equal to $10,000 per month
during any Additional Transition Period.


2.2Bonus. Executive shall be entitled to receive his earned bonus for full-year
fiscal 2020 (subject to the attainment of the applicable performance goals),
payable on the date when the Company pays bonuses to other executives. Executive
shall be eligible to receive an earned bonus on a pro rata basis for fiscal 2021
(subject to the attainment of the applicable performance
2



--------------------------------------------------------------------------------



goals) based on the number of days worked from the beginning of the fiscal year
through the first date of his successor’s employment. Except as otherwise
provided herein, the amount and payment of such bonus, if any, shall be made in
accordance with the terms of the Company’s short-term bonus plan. Executive is
not entitled to any bonus for work performed after the first date of employment
of his successor.


2.3Equity Grants. Outstanding equity-based awards granted to Executive prior to
the Effective Date shall continue to vest in accordance with their respective
terms through the Employment Termination Date. Notwithstanding any contrary
provisions of the applicable equity award agreements,
(a)subject to subsection (b) below, all of Executive’s unvested options and
time-based restricted stock units (“RSUs”) outstanding on the Employment
Termination Date and scheduled to vest in 2021 (if not previously vested) and
2022 shall become vested on the Employment Termination Date; provided that with
respect to any RSUs that constitute nonqualified deferred compensation subject
to Section 409A of the Code and that are not permitted to be paid at the vesting
without triggering a tax or penalty under Section 409A of the Code, the payment
of such RSUs shall be made at the earliest time permitted under the applicable
stock plan and award agreement that will not trigger a tax or penalty under
Section 409A of the Code and shall be subject to any valid deferral election
made thereunder;
(b)all of Executive’s outstanding unvested performance share units or
performance-based restricted share units that are scheduled to vest in February
2021 (if not previously vested) and February 2022 shall become vested in
accordance with the actual achievement of the performance metrics of each grant
and shall be distributed to the Executive following the end of each performance
period when distributed to other participants in the equity plan; provided that
with respect to any performance share units or performance-based restricted
share units that constitute nonqualified deferred compensation subject to
Section 409A of the Code and that are not permitted to be paid at the vesting
without triggering a tax or penalty under Section 409A of the Code, the payment
of performance share units or performance-based restricted share units shall be
made at the earliest time permitted under the applicable stock plan and award
agreement that will not trigger a tax or penalty under Section 409A of the Code;
and
(c)all outstanding options granted to Executive shall be exercisable until the
earlier of (a) one (1) year following the Employment Termination Date and (b)
the date on which such option expires in accordance with the provisions of the
applicable award agreement.
Executive shall not be entitled to receive any additional awards under any of
the Company’s equity incentive plans following the Effective Date.
2.4COBRA, Vision and Dental Coverage. Following the Employment Termination Date,
Executive will have the right to elect to continue to participate in the
Company's group Medical, Dental and Vision plans under applicable COBRA
regulations. If Executive elects such COBRA coverage, the Company will pay for
Executive's COBRA premiums for a period of eighteen (18) months following the
Employment Termination Date. For the avoidance of doubt, the Executive shall be
responsible for any state or federal income tax consequences of such
3



--------------------------------------------------------------------------------



payments and nothing herein shall be deemed and extension of the length of COBRA
continuation coverage. In accordance with applicable COBRA regulations, the
Executive’s COBRA coverage will end and no further coverage or cash compensation
is due if the Executive becomes eligible for coverage under another group
insurance plan at any time within eighteen months following the Employment
Termination Date. Upon expiration of COBRA coverage for any reason, the Company
is no longer responsible for providing healthcare coverage to the Executive in
any form. For purposes of the payment or reimbursement of COBRA premiums, the
Company may treat the amounts paid by it for premiums as taxable to the
Executive or make such payments (less any required withholding) directly to the
Executive to the extent required to avoid adverse consequences to the Executive
or the Company under either Section 105(h) of the Code, or the Patient
Protection and Affordable Care Act of 2010 as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable)
(collectively, the “PPACA”); provided, further, that the Company may modify or
discontinue the continuation coverage contemplated by this Section to the extent
reasonably necessary to avoid the imposition of any excise taxes on the Company
for failure to comply with the nondiscrimination requirements of the PPACA (to
the extent applicable).
2.5No Additional Compensation. Executive acknowledges that, except as expressly
provided in this Agreement, Executive will not receive nor is he entitled to any
additional compensation, severance or benefits, including for services provided
to the Company during the Transition Period and the Additional Transition
Period.


2.6Expenses. The Company will reimburse Executive for all reasonable, documented
expenses of types authorized by the Company and incurred by Executive in the
performance of his duties hereunder. Executive will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may establish from time to time. To the extent that the
reimbursement of expenses under this Section 2.6 or any other provision of this
Agreement shall constitute deferred compensation under Section 409A of the Code,
such expenses shall be reimbursed in accordance with Section 1.409A-3(i)(l)(iv)
of the Treasury Regulations. For the avoidance of doubt, the amount of expenses
eligible for reimbursement under this Section 2.6 in any given year shall not
affect the expenses eligible for reimbursement in any other year.


2.7Benefits and Vacation. Subject to Section 2.4, nothing in this Agreement
shall require the Company to maintain any benefit plans or programs or prohibit
the Company from terminating, amending or modifying such plans and programs, as
the Company, in its sole direction, may deem advisable. In all events, including
but not limited to, the funding, operation, management, participation, vesting,
termination, amendment or modification of such plans and programs, the rights
and benefits of Executive shall be governed solely by the terms of the plans and
programs, as provided in such plans, programs or any contract or agreement
related thereto. Nothing in this Agreement shall be deemed to amend or modify
any such plan or program. Executive will not be eligible for any employee
benefit plans or programs after the Employment Termination Date, subject to any
rights Executive may have under COBRA and except as expressly provided in
Section 2.4 above. Executive is entitled to the payout of four weeks of
4



--------------------------------------------------------------------------------



vacation time on the Employment Termination Date irrespective of Executive’s
actual vacation balance as of the Employment Termination Date.


2.8Restrictive Covenants and Release. In consideration of the Company’s
willingness to enter into this Agreement and to pay the compensation and
benefits set forth above to which Executive agrees he would not otherwise be
entitled, Executive agrees to execute and deliver, within 21 days of the
Effective Date, a confidentiality and non-competition restrictive covenants and
release agreement in the form attached as Exhibit A (the “Release”), and an
update of the Release within 21 days of the Employment Termination Date. To the
extent that any payment to be made hereunder is contingent upon the
effectiveness of the Release, if the period to consider and not revoke such
releases begins and ends in two separate tax years, then such contingent
payments shall not commence or be made until the later year.


SECTION 3
GENERAL PROVISIONS


3.1Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Tennessee, without regard
to its conflict of laws principle.
3.2Waiver of Breach; No Admission. The waiver by a party of any breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach of the same or any other provision hereof
by that party. Nothing contained in this Agreement or the Release shall
constitute, or be construed as or is intended to be an admission or an
acknowledgment by the Company of any wrongdoing or liability, all such
wrongdoing and liability being expressly denied.
3.3Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Agreement to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.
3.4Entire Agreement: Amendments. This Agreement forms the entire agreement of
the parties and supersedes any and all prior agreements between them. The
Parties agree that the Change in Control Agreement dated as of February 28,
2019, by and between the Company and Executive will terminate and be of no
further force and effect as of the Retirement Date.
3.5Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company.
5



--------------------------------------------------------------------------------



3.6Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties, their successors and their permitted assigns;
provided that Executive shall not assign his rights, duties or obligations
hereunder.
3.7Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:
To Executive at:    Benjamin F. Parrish, Jr.




To the Company at:    Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attention: Chief Executive Officer


3.8Withholding. All payments to Executive under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.
3.9Survival. The provisions of Sections 1.3, 1.4, 2.3, 2.4, 2.8 and Sections 3.1
through 3.11 hereof shall survive the termination for any reason or expiration
of this Agreement for the period described or referenced in each such Section
or, if no period is described or referenced in such Section, indefinitely.
3.10Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
3.11Section 409A. By accepting this Agreement, Executive hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Executive hereunder. Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Executive hereunder and (iii)
the Company shall not indemnify or otherwise compensate Executive for any
violation of Section 409A of the Code that may occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.
6



--------------------------------------------------------------------------------



Notwithstanding any other provision of this Agreement to the contrary, to the
extent any payments made under this Agreement are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no payments
to be made under this Agreement following Executive’s termination of employment
shall be made unless Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations and (b) if Executive is deemed at the time of his
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of any payments upon Executive’s separation from service to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the payments shall not be provided to Executive prior to the earlier of (x)
the expiration of the six­ month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in Section
1.409A-l(h) of the Treasury Regulations) or (y) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to Executive, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by the Company in accordance with the terms of Section 409A of the Code
and applicable guidance thereunder (including without limitation Section
1.409A-l(i) of the Treasury Regulations and any successor provision thereto). It
is intended that (i) each payment or installment of payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code, including those provided under
Sections 1.409A-l(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two (2) year exception) and 1.409A-1(b)(9)(v)
(regarding reimbursements and other separation pay) of the Treasury Regulations.
[Signature page follows]


7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.


    TRACTOR SUPPLY COMPANY


    By:     
    Name:     
    Title:     




    EXECUTIVE


        
    Benjamin F. Parrish, Jr.




[Signature Page to Parrish, Jr. Transition Agreement]


--------------------------------------------------------------------------------



EXHIBIT A
CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS AND RELEASE AGREEMENT
This Confidentiality and Non-Competition Restrictive Covenants and Release
Agreement (this “Agreement”), is entered into as of [●] [●], 2020 by and between
Tractor Supply Company, a Delaware corporation (the “Company”), and Benjamin F.
Parrish, Jr. (“Executive”), to be effective as of [●] [●], 2020.
WHEREAS, Executive and the Company entered into that certain Transition
Agreement dated as of October [●], 2020 (the “Transition Agreement”)
(capitalized terms used but not otherwise defined herein will have the meanings
defined in the Transition Agreement);
WHEREAS, Executive’s last date of employment with the Company shall be the
Employment Termination Date; and
WHEREAS, pursuant to Section 2.8 of the Transition Agreement, in consideration
of the benefits provided by the Company thereunder, it is an obligation of the
Executive that he agrees to be subject to the covenants and release set forth
this Agreement.
NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties hereto agree as follows:
I.Confidentiality. For twenty-four (24) months following the Employment
Termination Date, the Executive agrees that he shall not, without the prior
written consent of the Company, use, divulge, disclose or make accessible to any
other person, firm, partnership, corporation or other entity any Confidential
Information pertaining to the business of the Company or any of its Affiliates,
except when required to do so by applicable law, by a court, by any governmental
agency, or by any administrative body or legislative body (including a committee
thereof); provided, however, that the Executive shall give reasonable notice
under the circumstances to the Company that he has been notified that he will be
required to so disclose as soon as possible after receipt of such notice in
order to permit the Company to take whatever action it reasonably deems
necessary to prevent such disclosure and the Executive shall cooperate with the
Company to the extent that it reasonably requests him to do so. For purposes of
this Section I, “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), trade secrets, customer lists, marketing plans
and other non-public, proprietary and confidential information of the Company,
its Affiliates or customers, that, in any case, is not otherwise available to
the public (other than by the Executive’s breach of the terms hereof).
Notwithstanding anything herein to the contrary, nothing in this Agreement or
the Transition Agreement shall: (i) prohibit the Executive from making reports
of possible violations of federal law or regulation to any governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
9



--------------------------------------------------------------------------------



whistleblower protection provisions of state or federal law or regulation; (ii)
require notification or prior approval by the Company of any reporting described
in clause (i), (iii) prohibit the Executive from receiving any monetary award
from the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act, (iv) prevent or prohibit the Executive from participating,
cooperating, or testifying in any charge, action, investigation, or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency or legislative body, and/or pursuant to the Sarbanes-Oxley
Act of 2002 or any other whistleblower protection provisions of state or federal
law or regulation, or (v) prevent or prohibit the Executive from filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.
II.Non-Competition and Non-Solicitation. In consideration of the Company’s
obligations and other good and valuable consideration under the Transition
Agreement to which this Agreement relates, the Executive agrees that (A) for a
period of twenty-four (24) months following the Employment Termination Date (the
“Restricted Period”), without the prior written consent of the Company’s Board
of Directors (the “Board”), he will not, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any retailer principally in the farm
and ranch, pet or animal products and services sectors and (B) during the
Restricted Period, he shall not, on his own behalf or on behalf of any person,
firm or company, directly or indirectly, solicit or offer employment to any
person who is or has been employed by the Company or its Affiliates at any time
during the twenty-four (24) months immediately preceding such solicitation.
III.Non-Disparagement. As a condition of participation in the Transition
Agreement and the continued receipt of any benefits thereunder, the Executive
agrees that, for a period of twenty-four (24) months following the Employment
Termination Date, the Executive shall not make, nor cause any one else to make
or cause on the Executive’s behalf, any public disparaging or derogatory
statements or comments regarding the Company or its Affiliates, or their
respective officers or directors. This provision is not intended to, nor shall
it (or any other provision herein), prohibit Executive or Company from
cooperating with any government investigation or court order or from making a
good-faith, truthful report to any government agency with oversight
responsibility for the Company or Executive, including without limitation the
Securities and Exchange Commission and the Occupational Safety and Health
Administration.
IV.Executive’s Cooperation. During the period over which the Executive is
receiving payments under the Transition Agreement and a reasonable time
thereafter, the Executive shall cooperate with the Company and its Affiliates in
any disputes with third parties, internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, the Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into the Executive’s possession, all at times and on schedules that are
10



--------------------------------------------------------------------------------



reasonably consistent with the Executive’s other permitted activities and
commitments). The Company shall reimburse the Executive for reasonable travel
and other out-of-pocket expenses upon submission of receipts.
V.Executive Release. Executive, ON BEHALF OF HIMSELF, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
Affiliates, subsidiaries, predecessors, successors and assigns and their
respective past and present stockholders, members, directors, officers,
executives, agents, representatives, principals, insurers and attorneys, in
their individual, corporate and official capacities (together the “Company
Parties”) from any and all claims, demands, liabilities, suits, damages, losses,
expenses, attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN,
CONTINGENT OR NON-CONTINGENT, of any kind and every nature whatsoever, and
WHETHER OR NOT ACCRUED OR MATURED, which any of them have or may have, arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, OR ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR
TO AND INCLUDING THE EXECUTION DATE OF THIS AGREEMENT (including, but not
limited to, any claim against the Company Parties based on, relating to or
arising under wrongful discharge, COVID-19, breach of contract (whether oral or
written), tort, fraud (including fraudulent inducement into this Agreement),
defamation, negligence, promissory estoppel, retaliatory discharge, Title VII of
the Civil Rights Act of 1964, as amended, any other civil or human rights law,
the Age Discrimination in Employment Act of 1967, Americans with Disabilities
Act, Employee Retirement Income Security Act of 1974, as amended, the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the Family and Medical Leave Act, the Fair Labor Standards Act,
the National Labor Relations Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Immigration Reform Control Act, the Genetic
Information Non-Discrimination Act, and the Equal Pay Act, as well as all
federal and state executive orders including Executive Order 11246, or any other
federal, state or local law relating to employment or discrimination in
employment) arising out of or relating to Executive’s employment by the Company
or his services as an officer or executive of the Company or any of its
subsidiaries, or otherwise relating to the termination of such employment or the
Transition Agreement (collectively, “Claims”); provided, however, such general
release will not limit or release the Company Parties from their respective
obligations (i) under the Transition Agreement that expressly survive the
Employment Termination Date, (ii) under the Company’s benefit plans and
agreements that expressly survive the Employment Termination Date, including
without limitation the Company’s equity incentive plans, or (iii) in respect of
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
as provided by law or the certificates of incorporation or by-laws (or like
constitutive documents) of the Company or any of its subsidiaries.
VI.Covenant not to Sue. Executive, ON BEHALF OF HIMSELF AND THE EXECUTIVE
PARTIES, hereby represents and warrants that no other person or entity has
initiated or, to the extent within his control, will initiate any suits,
grievances, demands or causes
11



--------------------------------------------------------------------------------



of action against the Company parties based upon or relating to any of the
claims released and forever discharged pursuant to this Agreement. In accordance
with C.F.R. § 1625.23(b), this covenant not to sue is not intended to preclude
Executive from bringing a lawsuit to challenge the validity of the release
language contained in this Agreement. If Executive breaches this covenant not to
sue, Executive hereby agrees to pay all of the reasonable costs and attorneys’
fees actually incurred by the Company Parties in defending against such claims,
demands, or causes of action, together with such and further damages as may
result, directly or indirectly, from that breach. Moreover, Executive agrees
that he will not persuade or instruct any person to file a suit, claim, or
complaint with any state or federal court or administrative agency against the
Company Parties. The parties agree that this Agreement will not prevent
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”), or its equivalent state or local agencies, or
otherwise participating in an administrative investigation. However, to the
fullest extent permitted by law, Executive agrees to relinquish and forgo all
legal relief, equitable relief, statutory relief, reinstatement, back pay, front
pay, and any other damages, benefits, remedies, and relief to which Executive
may be entitled as a result of any claim, charge, or complaint against the
Company Parties and agrees to forgo and relinquish reinstatement, all back pay,
front pay, and other damages, benefits, remedies, and relief that he could
receive from claims, actions, or suits filed or charges instituted or pursued by
any agency or commission based upon or arising out of the matters that are
released and waived by this Agreement. The parties intend that this paragraph
and the release of claims herein be construed as broadly as lawfully possible.
VII.Acknowledgement of Waiver of Claims under Age Discrimination in Employment
Act. Executive acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967 and that this waiver
and release is knowing and voluntary and made without any duress, coercion, or
undue influence. Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further acknowledges that (a) he has been advised
that he should consult with an attorney prior to executing this Agreement, (b)
he has been given twenty-one (21) days within which to consider this Agreement
before executing it and (c) he has been given at least seven (7) days following
the execution of this Agreement (the “Revocation Period”) to revoke this
Agreement by written notice of revocation as set forth in Section XIII. If
Executive revokes this Agreement during the Revocation Period, the Company’s
obligations and Executive’s obligations shall become null and void in their
entirety.
VIII.Exception. Notwithstanding anything contained in this Agreement, nothing
herein shall (i) prohibit the Executive from serving as an officer, employee or
independent consultant of any business unit or subsidiary which would not
otherwise be in competition with the Company or its Affiliates, but which
business unit is a part of, or which subsidiary is controlled by, or under
common control with, an entity that would be in competition with the Company or
its Affiliates, so long as the Executive does not engage in any activity which
is in competition with any business of the Company or its Affiliates or (ii) be
construed so as to preclude the Executive from investing in any publicly or
privately held company, provided the Executive’s beneficial ownership of any
class of such company’s securities does not exceed 5% of the outstanding
securities of such class.
12



--------------------------------------------------------------------------------



IX.Disclosures. Executive acknowledges and warrants that Executive is not aware
of, or that Executive has disclosed to the Company in writing, any matters for
which Executive was responsible or which came to Executive’s attention as an
employee of the Company that might give rise to, evidence, or support any claim
of regulatory violation, illegal conduct, unlawful discrimination, or other
cause of action against the Company or any of the Company Parties.
X.Enforcement. Executive acknowledges and agrees that the restrictions and
release contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company, that this Agreement has been
entered into knowingly and voluntarily, and that any violation of any of the
restrictions or release will result in immediate and irreparable injury to the
Company for which monetary damages will not be an adequate remedy. Executive
acknowledges that, in consideration for the covenants and releases contained
herein, he will receive benefits and payments described in the Transition
Agreement, and that he would not receive such benefits and payments without the
execution of this Agreement. Executive further acknowledges and agrees that if
any such restriction or release is violated, the Company will be entitled to
immediate relief enjoining such violation (including, without limitation,
temporary and permanent injunctions, a decree for specific performance, and an
equitable accounting of earnings, profits, and other benefits arising from such
violation) in any court having jurisdiction over such claim, without the
necessity of showing any actual damage or posting any bond or furnishing any
other security, and that the specific enforcement of the provisions of this
Agreement will not diminish Executive’s ability to earn a livelihood or create
or impose upon Executive any undue hardship. Executive also agrees that any
request for such relief by the Company shall be in addition to, and without
prejudice to, any claim for monetary damages that the Company may elect to
assert. Further, if in the opinion of any court of competent jurisdiction any of
the restraints identified herein is not reasonable in any respect, such court
shall have the right, power and authority to excise or modify such provision or
provisions of this Agreement as to the court shall appear not reasonable to the
maximum extent permitted by law and to enforce the remainder of the Agreement as
so amended.
XI.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be designated by the Board
and complies with Section 409A of the Code. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed.
XII.Validity. The invalidity or unenforceability of any provision of this
Agreement, including Section II, shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.
13



--------------------------------------------------------------------------------



XIII.Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (i)
delivered by hand (with written confirmation of receipt), (ii) received by the
addressee, if sent by certified mail, return receipt requested, or (iii)
received by the addressee, if sent by a nationally recognized overnight delivery
service, return receipt requested, in each case to the appropriate address(es)
provided herein (or to such other address(es) as a party may designate by notice
to the other party in accordance with this Section XIII):
If to the Company, to:
Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attn: General Counsel
If to Executive, to the address set forth on the signature page hereof.
XIV.Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile, or by .pdf or similar imaging transmission,
will constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile, or by .pdf or similar
imaging transmission, will be deemed to be their original signatures for any
purpose whatsoever.
XV.Entire Agreement. This Agreement and the Transition Agreement constitute the
complete and entire agreement between the parties with respect to the subject
matter hereof.
XVI.Disclosure. Executive acknowledges that the Company may provide a copy of
this Agreement or any portion hereof to any Person with, through or on behalf of
whom Executive may, directly or indirectly, breach or threaten to breach any of
the provisions of this Agreement.
XVII.Binding Effect. This Agreement will be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, employees,
agents, legal counsel, heirs, successors, and assigns.
XVIII.Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All words used in this Agreement will be construed to be of such
gender or number as the context requires. The word “including” shall be read as
“including but not limited to” and otherwise shall be considered illustrative
and non-limiting. The language used in this Agreement will be construed, in all
cases, according to its fair meaning, and not for or against any party hereto.
The parties acknowledge that each party has reviewed this Agreement and that
rules of construction to the
14



--------------------------------------------------------------------------------



effect that any ambiguities are to be resolved against the drafting party will
not be available in the interpretation of this Agreement.
[Signature page follows]


15




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the day and year first written above.
    TRACTOR SUPPLY COMPANY


    By:     
    Name:     
    Title:     




    EXECUTIVE


        
    Benjamin F. Parrish, Jr.
                Address: ___________________
                     ___________________







